Exhibit 3 FORM OF REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement, dated as of, 2007 (this “Agreement”), between Integrated Environmental Technologies, Ltd., 4235 Commerce Street, Little River, SC29566 (the “Company”), and those persons or entities listed in the Subscription Agreement(each individually, an “Investor”, and collectively, the “Investors”). Whereas, upon the terms and subject to the conditions of the Subscription Agreement with each Investor (individually, a “Subscription Agreement), the Company has agreed to issue and sell to the Investor and the Investor have agreed to purchase the shares of the Company’s Common Stock (the “Shares”) set forth opposite their names in the Subscription Agreement; and Whereas, to induce the Investor to execute and deliver the Subscription Agreement, the
